Citation Nr: 1227692	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  11-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant, A.G.F.


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958 and February 1959 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that in pertinent part, granted entitlement to a 70 percent disability rating for PTSD, effective August 12, 2004, pursuant to a November 2009 Board decision, and denied entitlement to TDIU.

The Veteran and A.G.F. provided testimony at a hearing before the undersigned at the RO in May 2012.  A transcript of the hearing is of record.  Although A.G.F. was listed as the Veteran's representative on the cover of the hearing transcript, he essentially provided testimony as a witness.  The Veteran signed authorization for information about his case to be shared with him during the hearing.  

In May 2012, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Following the March 2010 and September 2010 rating decisions, where a 70 percent disability rating was assigned for PTSD pursuant to a prior Board decision, and entitlement to TDIU was denied, the Veteran submitted a notice of disagreement in October 2010.  He specifically stated that he was submitting an "NOD" with the September 2010 rating decision.  He also asserted that his examination clearly demonstrated that he suffered from road rage, social isolation, impulse problems, and difficulty handling stress, that as a result he was unable to work, and he was entitled to "'UI' at 100 percent disability."  

The RO interpreted his statement as a notice of disagreement solely with the issue of TDIU; the subsequent statement of the case addressed only TDIU.  However, the Board finds that this statement meets the requirements for a notice of disagreement with the 70 percent disabling assigned for the Veteran's service-connected PTSD.  See 38 C.F.R. § 20.201 (2011).  The Veteran specifically stated that he was appealing a decision in which both issues were adjudicated and he addressed social and occupational impairment, which are the two functional factors considered in evaluating a psychiatric disability.  This is further supported by the Veteran's May 2012 statement in which he asserted that he was entitled either to a 100 percent disability rating for PTSD or to TDIU.  

A statement of the case has not been issued as it relates to the claim of entitlement to an increased rating for PTSD.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Further, the Board finds that the claim for TDIU is inextricably intertwined with the Veteran's PTSD claim, and therefore, it will be deferred pending the outcome of the increased rating issue on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Board finds that recently submitted VA medical center treatment records demonstrating inpatient treatment following a suicide attempt in May 2012 demonstrate a worsening of the Veteran's PTSD symptomatology, which also impacts the issue of TDIU.  Before the issue can be returned to the Board, a new VA examination must be provided to the Veteran to determine, at the very least, the current impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  

The Board notes that regulations require that VA consider the combined effects of the service-connected disabilities have on employment.  38 C.F.R. § 4.16 (2011).  Hence, the Board is required to obtain an opinion that also considers the combined effects of the service-connected disabilities on employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to an increased disability rating for PTSD, decided in the March 2010 and September 2010 rating decisions.  The issue should be certified to the Board only if a substantive appeal is received.  

2.  Schedule the Veteran for a VA examination with a qualified physician to determine the combined impact the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected PTSD and shell fragment wound scar to the scalp with headaches would, alone or in combination, prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for or an explanation supporting these opinions.

3.  The agency of original jurisdiction should review the examination report(s) to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After undertaking any other development deemed appropriate, the issues on appeal must be reconsidered in light of all information or evidence received.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



